EXHIBIT23.1 [MAYER HOFFMAN MCCANN P.C. LETTERHEAD] CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors PRIVATEBANCORP, INC. We consent to the incorporation, by reference, in the Registration Statement (Nos.333-132509 and 333-43830)on FormS-8 of PrivateBancorp, Inc. filed on March17, 2006, and August15, 2000, respectively, of our report dated June20, 2007, relating to the financial statements and schedule of PrivateBancorp, Inc. Savings and Retirement Plan included in the December31, 2006, Annual Report on Form11-K/A of PrivateBancorp, Inc. Savings, Retirement and Employee Stock Ownership Plan. /s/MAYER HOFFMAN MCCANN P.C. Chicago, IL 60606 July9, 2007
